Citation Nr: 0509464	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  01-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected diminished biceps reflex, weak triceps and 
partial radial neuropathy of the left arm (formerly under 
Diagnostic Code 7804, scar residuals of the left forearm and 
neck).

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected status post shell fragment wound (SFW) to 
the sacral area with S2 motor radiculopathy (formerly under 
Diagnostic Code 7804, scar residuals of SFW to the sacro-
coccygeal area).  

3.  Entitlement to a compensable evaluation for the service-
connected scars of the neck.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947, from June 1951 to April 1952, and from April 1952 to 
November 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision that assigned an 
increased rating of 20 percent from for the service-connected 
left arm muscle and nerve residuals and 20 percent for the 
SFW residuals of the sacral area.  Each of these rating was 
made effective on March 23, 2000.  

The RO also granted service connection and assigned a 70 
percent rating for post-traumatic stress disorder (PTSD), 
effective on March 23, 2000.  

In a June 2001 rating action, the RO assigned a total 
compensation rating based on in individual unemployability 
due to service-connected disability, effective on March 23, 
2000.  

The Board remanded the claims for increase for further 
development of the record in October 2001.  

In October 2001, the Board also decided that the March 1954 
rating decision by the RO that assigned a noncompensable 
rating for residuals of SFW to the neck, left upper arm and 
sacro-coccygeal area had not involved clear and unmistakable 
error.  

In a statement in support of claim (VA Form 21-4138), it 
appears that the veteran now is claiming an earlier effective 
dates for increased ratings assigned for the service-
connected disabilities.  The RO has not addressed this 
matter, and it is now referred back to the RO for the 
appropriate action.  

On March 4, 2005, the veteran's motion to advance his case on 
the docket was granted pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  

The issues of increased ratings for the service-connected 
residuals of SFW to the neck and back are addressed in the 
REMAND portion of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  The service-connected left upper extremity disability 
picture is shown to be manifested by a neurological deficit 
that more nearly approximate that of moderate incomplete 
paralysis; a distinct, related motor deficit reflective of 
either severe incomplete or complete paralysis is not 
demonstrated; the residual scarring of the left arm is not 
shown to tender or painful or otherwise productive of 
symptoms.  




CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected diminished biceps reflex, weak triceps 
and partial radial neuropathy of the left arm (formerly under 
Diagnostic Code 7804, residual scarring of the left forearm) 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.120, 4.124a including 
Diagnostic Code 8511 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38.C.F.R. 
§ 3.159(b) (2004).  

In a letter dated in June 2004, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the April 2001 Statement of the Case, the RO provided the 
regulations for higher ratings for the veteran's claimed 
disabilities, and thereby informed the veteran of the 
evidence needed to substantiate his claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
claimed disabilities.  Additionally, the veteran was 
scheduled to appear at a personal hearing, but in a statement 
dated in September 2004, he canceled his hearing request.  
Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  To the extent that the action is 
favorable to the veteran, the Board will proceed to decide 
the merits of the veteran's claim.  


Increased Rating for Left Upper Arm Disability

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

Therefore, the Board will consider the potential application 
of the various other provisions of the regulations governing 
VA benefits, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disabilities in reaching its decisions, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  


Analysis

In this case, the veteran's service medical records reflect 
treatment for "wound missile shell fragment perforating left 
arm, penetrating neck, sacral region and pelvis."  No major 
artery or nerve damage was reported.  

The veteran underwent debridement of wounds during service.  
The veteran's report of medical examination at separation in 
November 1953 reflects clinical findings for the right thumb 
and 5th finger deformity and scars of the right lower 
extremity, left face, left arm and lower back.  

In March 1954, the RO granted service connection for residual 
scar from a SFW to the sacro-coccygeal area, evaluated as 10 
percent disabling under Diagnostic Code 7804.  The RO granted 
a noncompensable rating for scars of the left upper arm and 
neck, also under Diagnostic Code 7804.  

The VA outpatient treatment records dated from 1999 to March 
2000 reflect complaints of constant low back pain due to 
shrapnel wound.  The veteran was noted to have good relief of 
back pain from physical therapy.  The veteran also complained 
of having left arm numbness.  The X-ray studies showed mild 
osteoarthritis of the lumbar spine.  

In June 2000, the veteran underwent VA examination.  The 
veteran reported having severe back pain.  The X-ray evidence 
from 1999 showed signs of osteoarthritis in the lower back.  
An examination showed a well-healed, 6-inch scar in the 
midline of lower back with no tenderness or pain noted in 
that area.  

In November 2000, the veteran underwent VA neurological 
disorders examination.  He reported having had finger and 
hand numbness for a 10-year period.  He reported no pain, but 
some weakness in the left arm with reduced grip strength.  

The veteran reported having low back pain with radiculopathy 
into the left leg into the foot and toes.  The examination 
revealed left arm wasting with left biceps at 5/5, left 
triceps at 4/5, and left abductor pllicis longus at 4/5.  The 
remainder of strength testing in the left arm muscles was 
that of 5/5.  

The examiner observed a well-healed scar in the left arm and 
sacral area.  No neuroma was palpable in the sacral area.  
The examiner observed tenderness to palpation.  

The veteran was noted to walk with a limp on the left leg 
with negative straight leg raising.  A negative sciatic notch 
on the left was observed with pain on the right with movement 
of the sciatic nerve in the notch.  No paraspinal spasm was 
present.  The veteran had positive Tinel's sign with deep 
reflexes at 3+ and equal except in the left biceps which were 
at 1+.  No wounds were noted in the back of the head.  

The VA examiner's diagnosis was that of status post shrapnel 
wound to the left arm with well-healed scars, no neuroma 
palpable with diminished biceps reflex on the left and weak 
triceps with partial radial neuropathy.  Status post shrapnel 
wound in the sacral area was diagnosed, tender to palpation 
with S2 motor radiculopathy.  

In December 2000, the veteran underwent an electromyography 
(EMG) and nerve conduction study.  The examiner's impression 
of the data suggested the presence of left ulnar nerve 
entrapment at the cubital tunnel with no clear-cut evidence 
of median nerve entrapment.  

In December 2000, the veteran underwent a VA examination.  He 
reported having had in-service SFW's to the left upper arm, 
lower back and back of neck.  He complained of having chronic 
left hand and finger numbness, chronic lower back pain, and 
left arm soreness, tenderness and numbness.  

The examination revealed the presence of a left arm scar that 
was 5 centimeters (cm) in the medial aspect of the left upper 
arm and 2cm at the exit wound in the lateral aspect of the 
left upper arm.  A 6-cm buttock scar was observed in the 
sacral area.  

Both scars were noted to be smooth-textured, well healed and 
nontender with no adhesions.  There was no ulceration or 
breakdown of the skin and no underlying tissue loss.  His 
disfigurement was noted to be mild with sensation intact to 
light touch.  His arm muscle strength was 5/5, bilaterally.  
An examination of the back of the neck showed no visible 
scars present.  

In January 2004, the veteran underwent a VA peripheral nerve 
examination.  The veteran's in-service SFW wounds were noted.  
The veteran complained of having low back pain and loss of 
strength in the low back due to pain.  The veteran also 
complained of left arm loss of strength with left hand 
numbness.  Pain medications and physical therapy did not 
alleviate or stabilize the veteran's pain.  

The examiner noted possible dysesthesia in the hand on 
twisting.  Scars observed on the left arm and buttock were 
noted to be without pain, tenderness or redness.  The scars 
were not adherent to the underlying tissue and were fairly 
moveable.  

The measurements of the left and right arms at 9-cm and 20-cm 
above the olecranon were virtually identical.  His motor 
strength was 5/5 throughout with sensory intact to pin and 
position.  His deep reflexes were 2+ and equal with downgoing 
toes.  His gait was noted to be normal.  No parspinal spasm 
or sciatic notch tenderness was noted in the back, although 
the veteran exhibited a great deal of difficulty getting up 
from a seated position.  

The VA examiner's diagnoses included those of status post 
shrapnel injury to the left arm and medial buttock area with 
residual pain-free, well-healed, nontender, nonadherent 
scars.  The examiner noted that the veteran "could have had 
a concussive injury that gave him some musculoskeletal pain 
over these years in his low back."  

The examiner opined that the veteran's low back pain was 
related to the veteran's osteoarthritis that was demonstrated 
on an X-ray study in 1972.  There is no opinion regarding the 
relationship between the low back arthritis and the SFW.    

The VA examiner referenced a January 2001 EMG that showed 
left ulnar entrapment that explained the veteran's 
intermittent left arm numbness.  The examiner opined that the 
veteran's ulnar neuropathy was not due to the SFW injury but 
was secondary to a problem over the olercranon area.  The 
examiner did relate the veteran's left upper extremity 
weakness secondary to his SFW injury.  

Disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.  See 38 C.F.R. § 4.120 (2004).  

The RO has evaluated the veteran's peripheral neuropathy, 
left upper extremity under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8511 (paralysis, middle radicular group).  

The criteria for evaluating the severity or impairment of the 
middle radicular group of the peripheral nerves are set forth 
under Diagnostic Codes 8511, 8611 and 8711. 

Under DC 8511, a 20 percent evaluation is warranted for mild 
incomplete paralysis of the middle radicular group of a minor 
arm.  A 30 percent rating requires moderate incomplete 
paralysis of a minor arm.  

Under DC 8511, a 40 percent evaluation is warranted for 
severe incomplete paralysis of the middle radicular group of 
a minor arm.  A 60 percent rating requires complete paralysis 
of a minor arm.  38 C.F.R. § 4.124a, DC 8511.  

Diagnostic Codes 8611 and 8711 address the criteria for 
evaluating neuritis and neuralgia of the middle radicular 
group, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DC's 8511, 8611, 8711 (2004).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2004).  

It is noted that the veteran is shown to be right handed; 
thus, his left arm must be considered to be his minor upper 
extremity.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2004).  

After a careful review of the evidence, the Board finds that 
the service-connected diminished biceps reflex, weak triceps 
and partial radial neuropathy of the left arm is shown to 
more closely reflect moderate incomplete paralysis involving 
the effected nerves of that minor extremity.  

In particular, the recent VA examination report shows that 
5/5 motor strength with some left arm weakness that the 
examiner associated with the SFW injury.  VA outpatient 
treatment reports reflect ulnar neuropathy shown on EMG 
reports dated in December 2000 and January 2001.  

Taking into consideration that the any currently demonstrated 
nerve entrapment is not a manifestation of the service-
connected disability, but given that he some left arm 
weakness related thereto, more than moderate incomplete 
paralysis under the applicable rating criteria clearly cannot 
be found to be present in this case.  

Accordingly, the Board finds that, overall, the medical 
evidence does show that the service-connected disability now 
characterized by diminished biceps reflex, weak triceps and 
partial radial neuropathy of the left arm warrants the 
assignment of an increased evaluation of 30 percent, but not 
higher under DC 8511.  

The evidence does not serve to establish that the service-
connected disability is productive severe incomplete 
paralysis or complete paralysis, such that a higher 
evaluation is warranted under DC's 8511, and 8512 through 
8519.  

Specifically, given the aforementioned medical evidence, to 
include the findings (or lack thereof) as to strength and 
sensation, the Board finds that it is not shown that the 
service-connected peripheral neuropathy of the left upper 
extremity is manifested by distinct findings of a motor 
deficit disturbing the function of the left elbow, forearm or 
wrist, as contemplated by these Diagnostic Codes.  

Accordingly, an evaluation of 30 percent may be favorably 
applied for the service-connected diminished biceps reflex, 
weak triceps and partial radial neuropathy of the left arm by 
implementing the provisions of 38 C.F.R.§ 4.7.  

Similarly, the residual scarring due to the service-connected 
disability is not shown to be symptomatic so as warrant the 
assignment of a separate, compensable rating.  

To that extent, the written statements of the veteran as to 
an increased level of severity of the service-connected 
disability at issue are unsupported in the medical record, 
and the Board concludes that there is no medical or factual 
basis upon which to conclude that an evaluation in excess of 
30 percent is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.124a, DC 8511.  



ORDER

An increased rating of 30 percent, but not higher for the 
service-connected diminished biceps reflex, weak triceps and 
partial radial neuropathy of the left arm (formerly under 
Diagnostic Code 7804, scar residuals of the left forearm) is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

The veteran is also claiming an increased rating for the 
service-connected disability now characterized as status post 
SFW with S2 motor radiculopathy and rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294.  Similarly, the veteran's back 
condition was previously rated as a scar disability under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that during the course of the appeal, 
effective on August 30, 2002, substantive changes were made 
to the schedular criteria for evaluating skin disabilities, 
as defined in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  

Also, by regulatory amendment, effective on September 26, 
2003, substantive changes were made to the schedular criteria 
for evaluating spine disabilities, as defined in 38 C.F.R. § 
4.71a. See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  

If the regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. See VAOPGCPREC 7-2003 (November 19, 2003).  

Therefore, the RO must address the remaining claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

The veteran seeks a compensable rating for service-connected 
neck scar disability.  The Board notes that the veteran was 
last examined for VA purposes in November 2004; however, no 
assessment was offered regarding the veteran's current level 
of related disablement.  

Additionally, given the time period since the veteran's most 
recent examination, and evidence of ongoing treatment, a 
current examination is warranted.  See Caffery v. Brown, 6 
Vet App 377 (1994) (holding that VA has an obligation to 
provide contemporaneous examinations).  

As such, a VA examination is warranted to provide a more 
complete disability picture.  Any additional testing or 
examination may provide further information needed to 
evaluate the severity of the service-connected neck scarring 
disability.  

Any additional records referable to recent treatment for the 
service-connected disability also should be obtained.  

Accordingly, these pending matters are remanded for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning any recent 
treatment referable to the service-
connected neck scar and low back 
disabilities.  Base on the response, the 
RO should undertake all indicated action 
to obtain copies of all pertinent records 
from any identified treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected neck scar 
disability, a residual from an in-service 
shell fragment wound.  The claims folder 
must be provided to and reviewed by the 
examiner.  

Also, all signs and symptoms necessary 
for rating any skin disease under the old 
and new rating criteria should be 
reported in detail.  In particular, the 
examiner is requested to comment on the 
severity of veteran's service-connected 
residual scarring of the neck.  The 
examination report should include 
measurements of the scar area and any 
limitation of motion due to pain.  The 
examiner should also address the degree 
and nature of any functional loss related 
to the veteran's scar disability.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low 
back disability.  The claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  All 
signs and symptoms of the sacral area 
with S2 motor radiculopathy disability 
should be described in detail, such as 
range of motion in degrees, objective 
evidence of pain, neurological signs of 
disc disease, etc.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  All signs 
and symptoms necessary for rating any 
spine disorder under the old and new 
rating criteria should be reported in 
detail.  

4.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's 
remaining claims for increase in light of 
the applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations, including 
regulations implementing the old and 
amended rating criteria for skin and 
spine disabilities.  They should be given 
a reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


